Citation Nr: 0831729	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to immersion injuries to the feet.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  Rating 
decisions of March 2003 and July 2004 denied the veteran's 
claims of entitlement to hypertension and tinnitus, 
respectively.

The veteran was provided a hearing before a Decision Review 
Officer (DRO) in August 2005.  A transcript of the testimony 
offered at this hearing has been associated with the record.  


FINDINGS OF FACT

1.  The veteran did not incur hypertension in service or 
within the first post-service year; his hypertension is not 
attributable to his service-connected immersion injuries of 
the feet.

2.  The veteran did not incur tinnitus in service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected immersion injuries 
of the feet, is not established.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2002 and May 2004.  With respect to 
the theory of service connection for hypertension secondary 
to immersion injuries of the feet, complete notice was sent 
in December 2006 and the claim was readjudicated in an April 
2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Although the initial notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence, afforded the 
veteran physical examinations, obtained medical opinions as 
to the etiology of his disabilities, and afforded the veteran 
the opportunity to give testimony before a DRO.  In this 
regard, the Board notes that the RO attempted to obtain 
medical records from Camp Pendleton related to post-service 
civilian employment, but received a negative response to its 
request.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the non-service-connected disability for which service 
connection is sought.  38 C.F.R. § 3.310.  Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  The amended 38 
C.F.R. § 3.310(b) institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.  
To whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

A finding of secondary service connection requires competent 
medical evidence to connect the asserted secondary disability 
to the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Service connection for hypertension may be granted if the 
disability becomes manifest to a compensable degree within 
one year following separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The veteran's service medical records are silent with respect 
to complaints or diagnosis of hypertension.  Upon entrance in 
to service the veteran's blood pressure measured 100/68 mm.  
The veteran's discharge examination dated in August 1977 
notes a blood pressure reading of 130/76 mm.  

The earliest clinical documentation of hypertension appears 
in records from the Sharp Mission Park Medical Group.  These 
records show a diagnosis of hypertension in February 1994.  

At his DRO hearing the veteran testified that he had been 
informed by a doctor at Camp Pendleton that he had borderline 
hypertension sometime in the late 1980s.  At his DRO hearing 
the veteran and his representative also stated that they 
thought his hypertension could be attributable to his 
service-connected immersion injuries of the feet. 

In August 2005, the veteran was afforded a VA examination to 
address his hypertension.  At the time, the veteran informed 
the examiner that he had first been diagnosed as having 
hypertension in 1990.  Examination resulted in a diagnosis of 
hypertension.  In regards to the theory of secondary service 
connection for hypertension related to immersion injuries of 
the feet, the examiner remarked that these injuries did not 
cause hypertension because immersion injuries do not cause 
hypertension.  

Entitlement to service connection is denied.  Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm.) or greater, or systolic blood pressure that 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101(Note 1).  The veteran's service medical records do 
not contain measurements reaching this threshold.  Moreover, 
none of the evidence of record attributes hypertension to 
service or shows incurrence of hypertension within the first 
post service year.  The earliest evidence of a diagnosis of 
hypertension appears in a February 1994 private record and 
the veteran has stated that he had only been diagnosed as 
having borderline hypertension in the late 1980s, well after 
the first post service year.  With respect to the theory of 
service connection on a secondary basis, the competent 
medical evidence of record does not attribute hypertension to 
the veteran's service-connected immersion injuries of the 
feet.  The August 2005 examination report includes the 
examiner's express opinion that the conditions are not 
related.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim and that 
it must be denied on direct, secondary and presumptive bases.  
Service connection for hypertension is denied.

In reaching this decision, the Board has considered the 
statements from the veteran and his representative; however, 
as laypeople, they are not competent to provide probative 
evidence regarding the diagnosis or etiology of a disability, 
such as hypertension.  Espiritu v. Brown, 2 Vet. App. 492, 
494 (1992). 


Tinnitus

The veteran's service treatment records are silent with 
respect to complaints or diagnosis of tinnitus.  His 
separation examination dated in August 1977 contains no 
diagnosis of tinnitus and showed normal hearing and ears at 
discharge.  

At the veteran's request, the RO obtained medical records 
from American Occupational Medicine, which contain audiologic 
reports.  A December 2001 report notes that at the time the 
veteran denied ringing in the ears.  A December 2002 report 
shows that the veteran acknowledged ringing in the right ear.  

In May 2003 the veteran visited the VA medical center for an 
audiometric evaluation.  At the time he reported periodic 
ringing tinnitus in the right ear for the past two to three 
years.  Subsequent VA records show complaints of tinnitus.

In October 2003, the veteran was provided a VA audiologic 
examination.  The examiner noted in opening that the entire 
claims file had been reviewed.  The veteran stated that he 
then had a "cricket" sound in his right ear when it was 
quiet, but that he could not recall when it began or how 
often it occurred.  The examiner noted the veteran's history 
as an infantryman.  The examiner found that tinnitus was more 
likely than not unrelated to service because there was no 
documentation of tinnitus until 2002.  

At his DRO hearing in August 2005 the veteran reported then 
having tinnitus.  He related that he had always had this 
ringing in his ear ever since service, but was unaware of 
what it was until he was diagnosed as having tinnitus in 
2002.  He related that his right-sided tinnitus was due to 
acoustic trauma stemming from gunfire.  

Of record is an April 2006 progress note from Sharp Mission 
Park pertaining to tinnitus.  This note reflects that at this 
time the veteran requested that J.M.H., M.D. write a letter 
to VA regarding his tinnitus.  This note states that the 
veteran's tinnitus dates back to service and that it has been 
constant since then.  In furtherance of this request, Dr.H. 
drafted such a letter to VA.  In this letter Dr. H. found 
that tinnitus was more likely than not attributable to 
service based solely upon the history provided by the 
veteran.  Dr. H. acknowledged that tinnitus can only be 
subjectively diagnosed.  

Resolution of this claim largely depends on weighing the 
conflicting opinions of the VA examiner and Dr. H.  The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators. See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Medical evidence is not limited to that which 
is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 
(2007).  In this regard, the Board finds that the opinion of 
the VA examiner is more probative as it is supported by the 
documented medical evidence of record that shows diagnosis 
and acknowledgment of tinnitus in 2002.  The probative value 
of Dr. H.'s opinion is diminished because it is based upon a 
history provided by the veteran, which the Board finds less 
than credible due to the veteran's inconsistent statements.  
Initially the veteran denied having tinnitus until 2002, but 
later changed his story to relate that he had had it ever 
since service.  The clinical evidence supports that the 
veteran did not develop tinnitus until 2002.  Accordingly, 
the Board finds the VA examiner's opinion to be more 
probative than that of Dr. H.

Similarly, the Board notes that a lay person is competent to 
report observable symptomatology of an injury or illness.  
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Tinnitus 
is a type of disorder associated with symptoms capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  
However, as explained above, the Board does not find that the 
veteran's statements regarding the in-service onset of 
tinnitus to be reliable due to his conflicting statements.

Service connection for tinnitus must be denied.  As stated 
above, the Board finds that the VA examination that does not 
attribute tinnitus to service outweighs the apparently 
favorable opinion of Dr. H.  Likewise, the Board does not 
find the veteran's statements regarding his history of 
tinnitus to be credible.  The clinical evidence shows that 
tinnitus first manifested in 2002, well after the veteran's 
discharge from service.  Accordingly, the preponderance of 
the evidence is against the claim and it must be denied.  


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to immersion injuries to the feet, is 
denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


